Military pay; retired pay (disability); computation of pay; terminal leave promotion; right to increase based on.— Plaintiff, a former officer in the Army of the United States retired in December 1945 for disability in the rank and with the pay of a captain, sues to recover additional retired pay on the ground that, under the Army’s Terminal Leave Promotion Policy, he should have been promoted to the grade of major, effective December 13,1945, and that the action of the Army Board for Correction of Military Becords in correcting his record to show him promoted to major on that date, but without increase in pay, was arbitrary, capricious and unlawful. The case came before the court on cross-motions for summary judgment. Upon consideration thereof, together with opposition thereto, and oral argument of counsel, and on the basis of its decision in Carter v. United States, 152 Ct. Cl. 334, the court, on February 16, 1962, ordered that the petition be dismissed.